kreit mechanical associates inc petitioner v commissioner of internal revenue respondent docket no 14692-09l filed date p filed a petition for review pursuant to sec_6330 i r c in response to r’s determination to proceed with collection actions p sought a collection alternative and submitted an offer-in-compromise r rejected the offer concluding that the entire amount due was collectible after r found that a 75-per- cent discount of p’s accounts_receivable was inappropriate in valuing p’s assets and the offer-in-compromise held r’s determination is sustained verdate 0ct date jkt po frm fmt sfmt v files kreit sheila united_states tax_court reports cruz saavedra for petitioner nicole c lloyd for respondent wherry judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice of deter- mination petitioner seeks review of respondent’s deter- mination to proceed with a proposed levy the collection action stems from unpaid employment_taxes reported on form_941 employer’s quarterly federal tax_return penalties under sec_6656 and additions to tax under sec_6651 with respect to the third quarter of and all four quarters of the issue for decision is whether respondent’s settlement officer abused her discretion in rejecting petitioner’s offer-in-compromise and determining the proposed collection action was appropriate findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner had its principal business address in los angeles california during the periods at issue ephraim kreitenberg mr kreitenberg was the president and coowner of petitioner shaindee kreitenberg mrs kreitenberg was vice president and coowner of petitioner petitioner is in the commercial plumbing business and operates as a subcontractor on date petitioner filed delinquent form sec_941 for the quarters ending date and march june september and date taxes penalties additions to tax and interest were assessed on date on date petitioner was issued a final notice notice_of_intent_to_levy and notice of your right to a hearing levy notice the levy notice stated that respondent intended to levy to collect petitioner’s unpaid liabilities including employment_taxes penalties and interest totaling dollar_figure and that petitioner was entitled to a hearing with respondent’s office of appeals on date peti- tioner submitted a timely request for a collection due proce sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files kreit sheila kreit mech associates inc v commissioner cdp hearing and stated that it proposed to make an offer- in-compromise as an alternative to the levy on date the appeals settlement officer assigned to the case alicia a flores officer flores mailed petitioner a notice that the appeals_office had received petitioner’s cdp hearing request and scheduled a telephone conference on date petitioner submitted a completed form_656 offer_in_compromise based on doubt as to collectibility petitioner offered dollar_figure payable under a deferred periodic_payment arrangement of dollar_figure per month for months attached to the offer-in-compromise petitioner included a completed form 433-b collection information statement for businesses as required on the form 433-b petitioner listed accounts_receivable of dollar_figure dollar_figure dollar_figure and dollar_figure petitioner then listed the total accounts_receivable as dollar_figure not dollar_figure the value of adding together the listed accounts_receivable in the attached explanation of determination of value of accounts_receivable petitioner explained how it arrived at dollar_figure and listed the reasons it felt the face value of the accounts_receivable should not be taken into account petitioner stated that billings to the general contractor by the taxpayer subcontractor are based on industry values and standards they are subject_to approval by the project manager the general contractor and the owner of the project they also involve joint check payments to suppliers where applicable for these reasons petitioner believed that the accounts_receivable should be discounted by approximately percent petitioner submitted the relevant applications for payments related to the accounts_receivable listed in the offer-in-com- promise all of the applications for payments include certain petitioner calculated the amount offered of dollar_figure as the amount required to fully pay the trust fund portion ie the amount withheld from employee paychecks however when we add the proposed installment payments we get dollar_figure as petitioner offered the dollar_figure we shall use that number we note that because petitioner was required to match this amount the offer-in-compromise will not make the united_states whole we also note that mr and ms kreitenberg were potentially personally liable for the trust fund amount under sec_6672 at trial mr kreitenberg explained that a joint check was a check written to more than one person in their case the general contractor would write it to both petitioner and their supplier in order to ensure that the supplier would get paid_by petitioner verdate 0ct date jkt po frm fmt sfmt v files kreit sheila united_states tax_court reports adjustments to the bill for change orders and retention percentages on date respondent’s appeals_office sent petitioner a letter stating that the appeals_office had received the offer-in-compromise and that the offer met the standards for processing at trial officer flores testified that she reviewed all of the information petitioner submitted in the offer-in-compromise package and that she was aware of the reasons petitioner stated for discounting the accounts_receivable on date petitioner’s counsel sent officer flores a facsimile fax regarding prior telephone conversations it referenced conversations in which officer flores had stated that the offer-in-compromise package could not be processed unless petitioner was brought current on its deferred pay- ments under the agreement and remedied the compliance problems for its form sec_941 for the quarters ended march and date the fax stated that petitioner would resolve those issues by date on date peti- tioner’s counsel sent officer flores a fax stating that pay- ments to his trust account of dollar_figure and dollar_figure had been made in order to bring the deferred payments current and pay the tax reported on form sec_941 for with his receipt of these checks he indicated his trust fund account now had sufficient funds to bring the deferred payments for date through date current dollar_figure and pay the form_941 tax due of dollar_figure the funds were then tendered to respondent from the trust fund account on date on date officer flores requested additional information from petitioner in order to consider the offer-in- compromise officer flores inter alia requested bank state- ments for the corporate payroll and general account forms description of all machinery and equipment and inven- tory depreciation schedules explanations of cash with- drawals current accounts_receivable notes evidencing any loans from shareholders or family members and a current copy of the profit and loss statement she also requested per- the common meaning of change order in construction is the process in which work is added to or deleted from the original scope of the contract retention commonly refers to the amount held back from the requested payment under the contract to ensure that the contractor or sub- contractor completes the work this amount is then paid after the retention period passes verdate 0ct date jkt po frm fmt sfmt v files kreit sheila kreit mech associates inc v commissioner sonal information from mr and mrs kreitenberg including forms w-2 wage and tax statement for a list of investments and their personal bank statements in this letter officer flores also asked petitioner to identify if any of the receivables from the current list have been pledged as collateral on a loan or sold at a discount provide an aging report to show how much each vendor is owed and how much of the balance for each vendor is overdue explain in a separate report the amount of the receivables which are obligated to the suppliers do not discount the amounts for purposes of the offer on date petitioner responded to almost all of officer flores’ requests in the cover page to the packet peti- tioner stated that no receivables are pledges sic as collat- eral no loans except from shareholders or other family mem- bers on date officer flores sent petitioner a letter requesting updated information because the information has become outdated due to significant delays which were not caused by the taxpayers sic at trial officer flores acknowledged that she had a really high inventory that really kept her from working this this case a lot sooner on date petitioner submitted a package of additional information to officer flores the package included representations regarding its accounts_receivable stating that it was owed dollar_figure for the ucla life sciences replacement building and dollar_figure for the lapd police headquarters facility petitioner included its profit and loss statement for all of petitioner’s profit and loss state- ments can be summarized as follows operating income expenses other income or loss net_income dollar_figure big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number on date officer flores sent petitioner a letter rejecting the offer-in-compromise for a variety of reasons in the letter officer flores explained that although you did not provide all of the records i requested explained below the values in all tables have been rounded to the nearest whole number verdate 0ct date jkt po frm fmt sfmt v files kreit sheila united_states tax_court reports there is sufficient information given to support the rejecting of the offer because an amount larger than the offer appears to be collectible she further explained that the profit loss statement showed that the net_income for the twelve months ending in was dollar_figure i also determined that the expenses reported for charitable donations in the amount of dollar_figure and meals entertainment in the amount of dollar_figure are not allowable the credit available from corporate credit cards is dollar_figure the total value of the accounts receivables is dollar_figure for sic which you stated have not been sold or pledged as collateral she went on to explain that there were additional facts supporting the rejection of the offer-in-compromise first petitioner did not provide its bank statements for the general account and officer flores believed that there was an impermissible commingling of the personal expenses of mr and mrs kreitenberg second petitioner never provided a valuation of the business third officer flores noted the great increases in petitioner’s gross_receipts fourth peti- tioner did not provide forms w-2 for mr and mrs kreitenberg separate from their tax returns and they did not provide adequate personal banking information for officer flores to determine their disposable income officer flores’ april letter also offered an installment_agreement in which the total liability would be paid off in dollar_figure monthly payments for approximately months it asked petitioner to contact officer flores by date and concluded that if petitioner did not contact the office by that date the case would be promptly closed on date after officer flores had not heard from petitioner she called petitioner’s counsel and left a voicemail message asking whether petitioner wanted to negotiate the installment_agreement on date petitioner’s counsel left officer flores a voicemail message stating that he had understood that if petitioner did not respond to officer flores’ letter she would close the case and issue a notice_of_determination he stated that he would like officer flores to close the case and issue the notice_of_determination because he would like to pursue the issue of collectibility in this court on date appeals team manager paula mills mailed petitioner a notice_of_determination concerning verdate 0ct date jkt po frm fmt sfmt v files kreit sheila kreit mech associates inc v commissioner collection action s under sec_6320 and or the letter explained that it has been determined that we are unable to accept your offer at this time because the tax is held to be legally due and an amount larger than the offer appears to be collectible furthermore you did not remain in full compliance during the time the offer was under consideration we do not have authority to accept an offer in these circumstances because you are not interested in other alternatives such as an install- ment agreement the proposed levy action is appropriate based on the case circumstances the proposed levy balances the need for efficient collec- tion of taxes with the legitimate concern that the collection action be no more intrusive than necessary petitioner timely filed a petition with this court on date for review of the appeals office’s actions and the determination petitioner stated that petitioner disagrees with the irs notice_of_determination on the grounds that the irs abused its discretion in determining that the taxpayer could full pay the liability in question the following table shows the taxes penalties additions to tax and interest assessed as of date quarter ended date date date date date total_tax assessed dollar_figure big_number big_number big_number big_number big_number late filing penalty dollar_figure big_number big_number big_number big_number big_number federal_tax_deposit penalty dollar_figure big_number big_number big_number big_number big_number failure to pay addition dollar_figure big_number big_number big_number big_number interest payments balance dollar_figure big_number big_number big_number big_number big_number dollar_figure --- --- --- big_number big_number dollar_figure big_number big_number big_number big_number big_number on date respondent filed a motion for summary_judgment and on date this court ordered peti- tioner to file a response to the motion by date on date petitioner submitted an expert witness report under rule g on date petitioner filed a response to the motion which had been timely mailed on date on date petitioner filed its supplement to opposition to respondent’s motion for summary_judgment on date respondent filed a motion in limine to exclude the testimony and report of adlai climan petitioner’s prof- fered expert at trial this court denied both of respondent’s motions the trial was held on date in los angeles california verdate 0ct date jkt po frm fmt sfmt v files kreit sheila united_states tax_court reports opinion i evidentiary issues a administrative record rule respondent argues that the administrative record rule by which the court’s review is limited solely to the administra- tive record applies in this case petitioner and respondent agree that because the underlying liability is not at issue the court’s review of the administrative determination regarding the collection action is limited to abuse of discre- tion see 114_tc_604 114_tc_176 respondent essentially argues that the court may look only at the administrative record that was available to the settle- ment officer when she made the administrative determina- tion this court held in 123_tc_85 revd 439_f3d_455 8th cir that we are not limited to the administrative record in reviewing cdp determinations however under the golsen_rule we follow the law of the court_of_appeals for the ninth circuit to which this case absent a stipulation to the contrary is appealable see 54_tc_742 affd 445_f2d_985 10th cir that court_of_appeals has limited the review of the administrative deter- mination to the administrative record see 568_f3d_710 9th cir our review is con- fined to the record at the time the commissioner’s decision was rendered affg tcmemo_2006_166 and affg and vacating decisions in related cases therefore the adminis- trative record rule applies b adlai climan’s report and testimony petitioner has offered a report and the testimony of an expert witness to establish the factual circumstances that it believes should be considered to value its assets respondent objects to the admittance of the report and testimony of adlai climan mr climan on the grounds that it is outside the administrative record and that the report does not qualify as an expert witness report that may be admitted under rule of the federal rules of evidence and rule verdate 0ct date jkt po frm fmt sfmt v files kreit sheila kreit mech associates inc v commissioner however as respondent readily acknowledges there is an exception to the administrative record rule in the ninth cir- cuit by which the extra-record inquiry is limited to deter- mining whether the agency has considered all relevant fac- tors and has explained its decision 988_f2d_989 9th cir mr climan’s report purports to address the ques- tions that should have been asked in determining the actual value of petitioner’s assets the court_of_appeals for the ninth circuit has explained that a satisfactory explanation of agency action is essential for adequate judicial review because the focus of judicial review is not on the wisdom of the agency’s decision but on whether the process employed by the agency to reach its decision took into consideration all the relevant factors 616_f2d_1153 9th cir assuming arguendo that mr climan’s report and testimony fit within the exception respondent further objects to the report and testimony on the basis of rule of the federal rules of evidence and rule an expert’s opinion is admissible if it will assist the trier of fact to understand the evidence or to determine a fact in issue fed r evid we evaluate expert opinions in the light of each expert’s demonstrated qualifications and all other evidence in the record see 86_tc_547 we are not bound by an expert’s opinion and may accept or reject an expert opinion in full or in part in the exercise of sound judgment see 304_us_282 parker v commissioner supra pincite however an expert’s opinion is not admissible if it con- tains improper conclusions as to issues of law and not fact 105_tc_16 affd 98_f3d_194 5th cir although mr climan’s report concludes with an improper conclusion of law ie that because the settlement officer did not review the factors he believed probative she must have abused her discretion a conclusion we shall disregard the prior sections of the report simply discuss factors that mr climan or another settlement officer would and should have used to make a determination had he been the officer on the case we do not verdate 0ct date jkt po frm fmt sfmt v files kreit sheila united_states tax_court reports find those factors to be an improper conclusion as to an issue of law mr climan has a bachelor of arts degree from queens col- lege and a master’s in business administration from cali- fornia state university at northridge he worked for the internal_revenue_service from through first as a revenue_officer and then from through as a settle- ment officer in his report mr climan states that he was an instructor for numerous training classes for both revenue officers and settlement officers which covered valuation of assets for offers-in-compromise in mr climan’s opinion when valuing petitioner’s accounts_receivable the following questions should have been asked was the a r figure shown the amount due to be paid at the completion of the contracted-for work or was it an amount due to be paid to the tax- payer for work already completed if it was for to-be-completed work what were the terms of the payments to be made if these were progress payments what costs did the taxpayer need to incur to complete each portion of the project in order to receive each successive progress payment what has been the historic percentage of similar receivables as received by the taxpayer eg less retention and or charge-back costs his report also opines on other factors that he believed the settlement officer should have taken into account when evaluating petitioner’s offer-in-compromise and ability to make payments because the report is helpful to the court in understanding respondent’s administrative procedures and options and assists the court in comprehending the evidence we overrule respondent’s objection to the admission of mr climan’s report and testimony ii review for abuse_of_discretion sec_6331 authorizes the commissioner to levy upon property or property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to an unpaid tax_liability only if the commissioner has given written notice to the taxpayer days before the verdate 0ct date jkt po frm fmt sfmt v files kreit sheila kreit mech associates inc v commissioner levy sec_6330 requires the commissioner to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if an administrative hearing is requested in a lien or levy case the hearing is to be conducted by the appeals_office sec_6320 sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any rel- evant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the proposed levy and alternative means of collection sec_6330 see also sego v commissioner t c pincite goza v commissioner t c pincite taxpayers are expected to provide all rel- evant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 sec_301 e proced admin regs among the issues that may be raised at appeals and are reviewed for abuse_of_discretion are offers of collection alter- natives such as offers-in-compromise sec_6330 the court reviews the appeals officer’s rejection of an offer- in-compromise to decide whether the rejection was arbitrary capricious or without sound basis in fact or law and there- fore an abuse_of_discretion 125_tc_301 affd 469_f3d_27 1st cir 112_tc_19 sec_7122 authorizes the commissioner to com- promise any civil case arising under the internal revenue laws in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the commissioner sec_301_7122-1 c proced admin regs the grounds for compromise of a tax_liability are doubt as to liability doubt as to collectibility and promotion of effec- tive tax_administration sec_301_7122-1 proced admin regs petitioners based the offer-in-compromise on doubt as to collectibility which exists in any case where the taxpayer’s assets and income are less than the full amount verdate 0ct date jkt po frm fmt sfmt v files kreit sheila united_states tax_court reports of the liability sec_301_7122-1 proced admin regs the commissioner will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s reasonable collection potential ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies murphy v commissioner supra pincite- the commissioner has no binding duty to negotiate with a taxpayer before rejecting the taxpayer’s offer-in-com- promise keller v commissioner f 3d pincite 447_f3d_706 9th cir affg tcmemo_2004_13 petitioner argues that the appeals officer rejected petitioner’s proposed oic because it determined that based on the value of the accounts_receivable whether subject_to collection or included as an income stream item was ade- quate to full sic pay the outstanding tax_liabilities peti- tioner essentially believes that the only reason the offer-in- compromise was rejected was that the settlement officer misvalued petitioner’s accounts_receivable according to peti- tioner the settlement officer should have valued the accounts_receivable at only percent of their face value when petitioner submitted updated information to officer flores on date it listed a total of dollar_figure of accounts_receivable although petitioner did not include its applications for payment in those accounts_receivable it stated that the dollar_figure for the ucla life sciences replace- ment building was billed on date and was due on date it also stated that the dollar_figure for the lapd police headquarter facility was billed on date and was due on date petitioner’s prior submissions to officer flores included the applications for payment of accounts_receivable and each application showed the original contract amount an adjust- ment to that amount for change orders amount of work completed to date less an amount withheld for retention before arriving at the billed amount therefore according to we note that percent of dollar_figure is dollar_figure by petitioner’s own discount it could not using its valuation methodology make the dollar_figure offer-in-compromise using only ac- counts receivable collections petitioner’s expert report states that the accounts_receivable should be discounted by reten- verdate 0ct date jkt po frm fmt sfmt v files kreit sheila kreit mech associates inc v commissioner petitioner’s own application_for payment the amount billed has already been decreased for change orders and retention petitioner did not include the applications for payment of its most recent accounts_receivable consequently it was not an abuse_of_discretion for officer flores to believe that the amount petitioner stated was the amount billed and that it already accounted for the change orders and retention officer flores took into account all of petitioner’s financial information in making her determination not just the value of the accounts_receivable we do not find it an abuse_of_discretion for officer flores to have considered petitioner’s net_income of dollar_figure and to have noted the size- able increases in gross_receipts and almost double its pay- roll the business has prospered to conclude that more than the dollar_figure offer-in-compromise appeared to be collect- ible finally it was not an abuse_of_discretion for officer flores to close the case after she had not heard from petitioner regarding her date letter rejecting petitioner’s offer- in-compromise and offering her own installment_agreement the court has considered all of petitioner’s contentions arguments requests and statements to the extent not dis- cussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent f tion and or charge-back costs however as petitioner’s own statements show under its billing methodology the accounts_receivable had already been discounted for those exact factors the question then for the settlement officer was whether the amount of discount was appropriate or excessive she found it to be excessive when combined with the 75-percent discount while this court on a de novo basis might have valued the collectible portion of the dollar_figure some- what more conservatively than did the settlement officer we cannot say her valuation was un- reasonably outside the pale of actual value and hence it was not arbitrary capricious or with- out sound basis in fact or law see 112_tc_19 hence it was not an abuse_of_discretion petitioner had also mentioned in its prior submissions that some of the accounts_receivable would include amounts written as joint checks to suppliers however petitioner never submitted any documentation that its most current accounts_receivable of dollar_figure were subject_to joint checks verdate 0ct date jkt po frm fmt sfmt v files kreit sheila
